Exhibit 10.36

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions marked [***].

 

CONSENT AGREEMENT

 

THIS CONSENT AGREEMENT (this “Consent Agreement”) is entered into this 30th day
of November, 2017 (the “Execution Date”) by and between

 

GRÜNENTHAL GMBH, organized under the laws of Germany and having its principal
office at Zieglerstraße 6, 52078 Aachen, Germany (hereinafter “GRÜNENTHAL“), and

 

Depomed, Inc., organized under the laws of California and having its principal
office at 7999 Gateway Blvd., Suite 300, Newark, California 94560 (hereinafter
“DEPO”),

 

and is joined by Collegium NF, LLC, a Delaware limited liability company
(“SUBLICENSEE”) and a wholly owned subsidiary of Collegium Pharmaceutical, Inc.,
organized under the laws of Virginia (“COLL”), each of which has its principal
office at 780 Dedham Street, Suite 800, Canton, MA 02021 upon SUBLICENSEE’s
execution of a joinder to this Consent Agreement pursuant to paragraph 2 hereof.

 

WHEREAS, Janssen Pharmaceuticals, Inc., a Delaware corporation having a
principal place of business at 1125 Trenton-Harbourton Road, Titusville, New
Jersey, 08560 and Janssen Research & Development, LLC having a principal place
of business at U.S. Route 202, Raritan, New Jersey 08869 (“OMP”)  and GRÜNENTHAL
entered into a License Agreement dated February 21, 2003, which License
Agreement was amended as of December 23, 2004 and June 21, 2006 and then amended
and restated in its entirety in an Amended and Restated License Agreement dated
December 28, 2006, which Amended and Restated License Agreement was amended as
of June 19, 2007, December 17, 2008, January 16, 2009, May 22, 2009, July 15,
2010 and May 29, 2013 (such Amended and Restated License Agreement, together
with all amendments thereto, the “Combined Territories License Agreement”) and
then amended and restated in its entirety in two (2) agreements: (a) a License
Agreement (U.S.) with an effective date of January 13, 2015 (the “Agreement”),
pursuant to which inter alia GRÜNENTHAL agreed to license to OMP certain patents
and know-how regarding composition of matter CG-5503 and pharmaceutical
formulations containing CG-5503 as active pharmaceutical ingredient (the
“Product”), as well as certain drug delivery systems for delivery of CG-5503,
and to grant manufacturing, commercialization and certain other rights to OMP
for the Product in the United States of America (the “Territory”) and (b) a
License Agreement (Canada/Japan) with an effective date of January 13, 2015 (the
“Canada/ Japan License Agreement”), pursuant to which inter alia GRÜNENTHAL
agreed to license to OMP certain patents and know-how regarding composition of
matter CG-5503 and the Product, as well as certain drug delivery systems for
delivery of CG-5503, and to grant manufacturing, commercialization and certain
other rights to OMP for the Product in Canada and Japan;

 

WHEREAS, on January 15, 2015, OMP and/or one or more of its Affiliates and DEPO
and/ or one or more of its Affiliates entered into Asset Purchase Agreement and
certain other agreements pursuant to which, on April 2, 2015, DEPO acquired from
OMP certain assets and rights related to the Product (including OMP’s rights
under the Agreement), and DEPO and/ or its Affiliates would assume certain
liabilities related to the Product (the “DEPO Transaction”);

 

WHEREAS, DEPO and/or one or more of its Affiliates (collectively, the “Licensing
Entities”) and SUBLICENSEE are discussing the possibility of entering into a
transaction pursuant to which the Licensing Entities would exclusively
sublicense (other than as to DEPO)

 



Page 1 of 6

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions marked [***].

 

and SUBLICENSEE would receive, among other things, an exclusive (other than as
to DEPO) sublicense to DEPO’s rights under the Agreement (the “Transaction”);

 

WHEREAS, in the event one or more of the Licensing Entities and SUBLICENSEE
agree to enter into the Transaction, such Licensing Entities and SUBLICENSEE
would enter into one or more definitive agreements setting forth the terms and
conditions upon which the Transaction shall be consummated (the “Definitive
Agreements”); and

 

WHEREAS, DEPO desires to request GRÜNENTHAL’s consent to sublicense DEPO’s
rights under the Agreement to SUBLICENSEE and GRÜNENTHAL desires to consent to
such sublicense, subject to the terms and conditions of this Consent Agreement;

 

NOW, THEREFORE, DEPO, SUBLICENSEE and GRÜNENTHAL agree as follows:

 

1.         As of the Execution Date, GRÜNENTHAL hereby irrevocably consents to
the grant by DEPO to SUBLICENSEE of a sublicense of the Agreement as
contemplated in paragraphs 5 and 6 below and under the terms and conditions of
this Consent Agreement.

2.         In the event one or more of the Licensing Entities and SUBLICENSEE
enter into the Definitive Agreements:

2.1.      SUBLICENSEE shall execute a joinder to this Consent Agreement in
substantially the form of Exhibit A attached hereto, and shall thereafter be a
party to this Consent Agreement and shall be fully bound by, and subject to, all
of the terms and conditions of this Consent Agreement; and

2.2.      within two (2) working days after the execution of the Definitive
Agreements, DEPO shall notify GRÜNENTHAL in accordance with Article 18.16 of the
Agreement of such execution and deliver to GRÜNENTHAL a copy of such executed
joinder.

3.         In the event the closing of the Transaction occurs:

3.1.      DEPO shall notify GRÜNENTHAL in accordance with Article 18.16 of the
Agreement within two (2) working days of the closing of the Transaction; and

3.2.      the date of such closing shall be referred to as the “Closing Date” in
this Consent Agreement.

4.         If DEPO does not notify GRÜNENTHAL of the closing of the Transaction
in accordance with paragraph 3.1 on or before January 31, 2018, then this
Consent Agreement shall become null and void and be of no further force and
effect.

5.         As of the Closing Date, DEPO hereby sublicenses to SUBLICENSEE, which
sublicense may be further sublicensed solely to COLL, all of the rights and
licenses granted to DEPO under the Agreement SUBLICENSEE requires to (i)
promote, detail, market, distribute, offer for sale, sell and have sold each
Product, including the right to engage COLL or any Third Parties to undertake
such activities on behalf of  SUBLICENSEE, and (ii) otherwise execute and
perform SUBLICENSEE’s rights and obligations under





Page 2 of 6

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions marked [***].

 

the Definitive Agreements, which sublicense shall terminate upon the termination
date of the Definitive Agreements or of the Agreement (“Sublicense Termination
Date).

6.         As of the Closing Date, SUBLICENSEE hereby accepts such sublicense of
rights and licenses and further agrees:

6.1.      None of SUBLICENSEE or any of its Affiliates may initiate, or assist a
Third Party in initiating, a patent re-examination, inter partes review, post
grant or other patent office proceeding, opposition, litigation, or other court
proceeding challenging the validity of any issued U.S. patent within the
GRUNENTHAL Patents licensed under the Agreement.

6.2.      SUBLICENSEE shall, during the applicable term of the Definitive
Agreements (the “Sublicense Term”), use Commercially Reasonable and Diligent
Efforts to market, promote, offer for sale, sell and have sold each Product in
the Territory (“Promotional Activities”).

6.3.      SUBLICENSEE shall permit a certified
public  accountant  or  other  representative  selected  by  GRUNENTHAL, and
acceptable  to  SUBLICENSEE, to examine the records of SUBLICENSEE and its
Affiliates in accordance with Section 6.12(f) of the Agreement.

7.         During the Sublicense Term and until the Sublicense Termination Date,
GRUNENTHAL and DEPO agree:

7.1.      The periodic business review provided for in Section 4.9 of the
Agreement shall be furnished to GRUNENTHAL by SUBLICENSEE or COLL with respect
to its own Promotional Activities with respect to the Product.

7.2.      The annual strategic plan information provided for in Section 4.10 of
the Agreement shall be furnished to GRUNENTHAL by SUBLICENSEE or COLL with
respect to its anticipated Promotional Activities for the upcoming calendar
year.

7.3.      GRUNENTHAL shall limit distribution of the foregoing information
provided by SUBLICENSEE or COLL only to its directors, officers, employees or
advisers who have a need to access those information in connection with this
Consent Agreement and/ or the Agreement.

7.4.      The COGS Cap as set forth in Section 6.9 of the Agreement shall be
inapplicable.

7.5.      For the years 2018, 2019, 2020 and 2021, the following shall apply:

a) for annual Net Sales of Product (whether generated by SUBLICENSEE, COLL, any
Third Party or DEPO) equal to or greater than $180,000,000 and equal to or less
than $243,000,000, notwithstanding any other provision of this Consent Agreement
and of the Agreement, DEPO shall pay GRUNENTHAL a minimum annual royalty of
[***] in each of such year(s). In case that Net Sales of Product (whether
generated by SUBLICENSEE, COLL, any Third





Page 3 of 6

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions marked [***].

 

Party or DEPO) are less than $180,000,000, DEPO shall pay GRUNENTHAL an annual
royalty of [***] on such annual Net Sales of Product in each of such year(s);

b) for annual Net Sales of Product (whether generated by SUBLICENSEE, COLL, any
Third Party or DEPO) greater than $243,000,000 and equal to or less than
$258,000,000, notwithstanding any other provision of this Consent Agreement and
of the Agreement, DEPO shall pay GRUNENTHAL, in addition to the payment made
under 7.5 (a) above, an annual royalty of [***] on such amount of annual Net
Sales of Product in each of such year(s); and

c) for annual Net Sales of Product (whether generated by SUBLICENSEE, COLL, any
Third Party or DEPO) greater than $258,000,000, notwithstanding any other
provision of this Consent Agreement and of the Agreement, DEPO shall pay
GRUNENTHAL, in addition to the payments made under 7.5 (a) and (b) above, an
annual royalty of [***] on such amount of annual Net Sales of Product in each of
such year(s).

7.6.      For the year 2022 and the following years, the following shall apply:

a) for annual Net Sales of Product (whether generated by SUBLICENSEE, COLL, any
Third Party or DEPO) of less than $233,000,000 and notwithstanding any other
provision of this Consent Agreement and of the Agreement,  DEPO shall pay
GRUNENTHAL an annual royalty of [***] of such annual Net Sales of Product in
each of such year(s);

b) for annual Net Sales of Product (whether generated by SUBLICENSEE, COLL, any
Third Party or DEPO) equal to or greater than $233,000,000 and equal to or less
than $258,000,000, and notwithstanding any other provision of this Consent
Agreement and of the Agreement, DEPO shall pay GRUNENTHAL in addition to the
payment made under 7.6 (a) above, an annual royalty of [***] on such amount of
annual Net Sales of Product in each of such year(s); and

c) for annual Net Sales of Product (whether generated by SUBLICENSEE, COLL, any
Third Party or DEPO) greater than $258,000,000, and notwithstanding any other
provision of this Consent Agreement and of the Agreement, DEPO shall pay
GRUNENTHAL in addition to the payments made under 7.6 (a) and (b) above, an
annual royalty of [***] on such amount of annual Net Sales of Product in each of
such year(s).

7.7.      For any Product first Commercialized after the expiry of the
composition of matter Patent claiming CG-5503 (“New Product”) and for which DEPO
receives a royalty payment on all annual Net Sales of such New Product from COLL
or SUBLICENSEE pursuant to the Definitive Agreements, the following shall apply:

Notwithstanding any other provision of this Consent Agreement and of the
Agreement, DEPO shall pay GRUNENTHAL, in addition to the payments under 7.5 and
7.6 of this Agreement with respect to annual





Page 4 of 6

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions marked [***].

 

Net Sales of Products, an annual royalty of [***] on annual Net Sales of New
Products (whether generated by SUBLICENSEE, COLL, any Third Party or DEPO).

The applicable royalty amount shall be calculated and paid by DEPO to GRUNENTHAL
within sixty (60) days of the end of each applicable year.

7.8.      GRUNENTHAL, DEPO and SUBLICENSEE will use commercially
reasonable efforts to explore the possibility of GRUNENTHAL supplying Product to
DEPO.

7.9.      DEPO will remain responsible for all pending Patent litigations
regarding the Product not finally ruled out or settled at the date of this
Consent Agreement and shall not unreasonably replace its current litigation
counsel (Gibson Dunn) for current and future Patent litigations.

7.10.    DEPO will be fully responsible for the performance of its obligations
under the Agreement and for any (direct or indirect) breach of SUBLICENSEE, COLL
or any Third Party of the Agreement.

8.         This Consent Agreement shall become effective as of the Execution
Date and shall continue in effect in perpetuity except as provided in paragraph
4 and 5.  The provisions of paragraphs 1 through 4, paragraphs 8-12 shall become
effective on the Execution Date and shall be legally binding on DEPO, GRÜNENTHAL
and (upon the execution of the joinder pursuant to paragraph 2) SUBLICENSEE as
of the Execution Date.  The other provisions of this Consent Agreement shall
become effective at the Closing Date.

9.         All definitions used in this Consent Agreement shall have the meaning
as set forth in the Agreement, unless expressly defined otherwise in this
Consent Agreement.  This Consent Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and together shall
constitute one and the same agreement binding on all of the parties and shall
become effective when one or more counterparts have been signed by a party and
delivered to the other parties, it being understood that none of the parties
need sign the same counterpart.  This Consent Agreement, following its
execution, may be delivered via telecopier machine or other form of electronic
delivery, which shall constitute delivery of an execution original for all
purposes.

10.       This Consent Agreement may be amended, supplemented or otherwise
modified at any time, but only by means of a written instrument signed by all of
the parties.

11.       All notices and other communications given or made pursuant to this
Consent Agreement shall be in writing and shall be deemed to have been duly
given on the date delivered, if delivered personally, or on the next business
day after being sent by reputable overnight courier (with delivery tracking
provided, signature required and delivery prepaid), in each case, to the parties
at the following addresses, or on the date sent and confirmed by electronic
transmission to the telecopier number specified below (or at such other address
or telecopier number for a party as shall be specified by notice given in
accordance with this paragraph 11):





Page 5 of 6

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions marked [***].

 

If to GRÜNENTHAL:

Grünenthal GmbH

52099 Aachen

Germany

Attention: Global Legal

Fax: +49 241 569 3547

If to DEPO:

Depomed, Inc.

7999 Gateway Blvd., Suite 300

Newark, CA 94560

Attention: Legal Department

Fax:

If to Collegium NF, LLC:

To the address set forth in Exhibit A.

12.       Article 16, Section 18.1, Section 18.3, Section 18.4, Section 18.7,
Section 18.8, Section 18.14 and Section 18.17 of the Agreement shall apply
mutatis mutandis to this Consent Agreement.

 

[Remainder of this page intentionally left blank.]

 

 



Page 6 of 6

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions marked [***].

 

IN WITNESS WHEREOF, the parties have caused this Consent Agreement to be entered
into as of the Execution Date.

 

 

 

GRÜNENTHAL GMBH

 

 

 

By./s/ Gabriel Baertschi

/s/ Ralf Radermacher

 

 

Name: Gabriel Baertschi Ralf Radermacher

 

 

 

Title: CEO

Senior Vice President, Corporate Development & Licensing

 

 

 

 

DEPOMED, INC.

 

 

By. /s/ Arthur J. Higgins

 

Name: Arthur J. Higgins

 

Title: Chief Executive Officer

 

 

 

 

[Signature Page to Consent Agreement]

 





 

--------------------------------------------------------------------------------

 

Certain information in this document has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions marked [***].

 

EXHIBIT A

 

FORM OF JOINDER AGREEMENT

 

JOINDER AGREEMENT dated as of December 4, 2017 made by the undersigned (the
“Joining Party”).

Reference is hereby made to the Consent Agreement, dated as of November, 2017
(the “Consent Agreement”) by and among GRÜNENTHAL GMBH and Depomed, Inc.
Capitalized terms used herein without definition shall have the meanings
assigned to them in the Consent Agreement.

Pursuant to and in accordance with Consent Agreement, the Joining Party hereby
agrees that, upon the execution of this Joinder Agreement, it shall become a
party to the Consent Agreement and shall be fully bound by, and subject to, all
of the terms and conditions of the Consent Agreement as “SUBLICENSEE” in such
capacity as though the undersigned was an original party thereto.

IN WITNESS WHEREOF, the Joining Party hereto has executed this Joinder Agreement
as of December 4, 2017.

 

 

COLLEGIUM NF, LLC

 

 

 

By: /s/ Michael Heffernan

 

Name: Michael Heffernan

 

Title: Chief Executive Officer

 

 

 

Notice Address:

 

 

 

780 Dedham Street, Suite 800 Canton, MA 02021

 

 

--------------------------------------------------------------------------------